HUNTER, Judge, concurring.
While I concur in the dismissal of this case based on Ribble v. Ribble, ___ N.C.App. ___, 637 S.E.2d 239 (2006), I vote to allow the petition for writ of certiorari filed by respondent pursuant to Rule 21. Respondent here is indigent and was in prison at the time he sent notices of his appeal himself, in his own handwriting, to the judge and clerk of court despite the fact that he was represented by counsel at trial.
Nonetheless, I have reviewed the order of the trial court terminating respondent's parental rights, and I would affirm it based on the finding of neglect.